Opinion issued February 10, 2015




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                           ————————————
                            NO. 01-14-00858-CR
                          ———————————
                  TRAVIS TERRELL LYONS, Appellant
                                     V.
                     THE STATE OF TEXAS, Appellee


              On Appeal from the 180th Judicial District Court
                           Harris County, Texas
                      Trial Court Case No. 1235888


                        MEMORANDUM OPINION

     Appellant, Travis Terrell Lyons, proceeding pro se and incarcerated, was

convicted of the felony offense of capital murder in 2012. See TEX. PENAL CODE

ANN. § 19.03 (West Supp. 2014). We affirmed the trial court’s judgment, which

assessed appellant’s punishment at life in prison, on August 20, 2013, and the
Texas Court of Criminal Appeals refused appellant’s petition for discretionary

review on January 15, 2014. See Lyons v. State, No. 01-12-00062-CR, 2013 WL
4478000, at *1 (Tex. App.—Houston [1st Dist.] Aug. 20, 2013, pet. ref’d) (mem.

op., not designated for publication). Our mandate issued on February 21, 2014.

      On September 12, 2014,1 appellant attempted to appeal from the trial court’s

April 14, 2014 order denying his “Motion to Obtain Documents and Trial Records

and Appellate Records In Forma Pauperis.” Appellant requested that the trial court

provide him free records for him to file an application for a writ of habeas corpus

under Article 11.07 of the Texas Code of Criminal Procedure.

      We lack jurisdiction over this attempted appeal. As an initial matter, we

cannot exercise jurisdiction over an appeal unless a notice of appeal is filed in

compliance with Rule 26 of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998);

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Here, appellant’s

notice of appeal was file-stamped in the trial court clerk’s office on September 12,

2014—121 days after the May 14, 2014 deadline for appealing from the April 14,

1
      Appellant’s notice of appeal was dated September 8, 2014, and file-stamped
      in the trial court on September 12, 2014. See TEX. R. APP. P. 9.2(b); Taylor
      v. State, 424 S.W.3d 39, 43-44 (Tex. Crim. App. 2014); Campbell v. State,
      320 S.W.3d 338, 344 (Tex. Crim. App. 2010). Because appellant’s notice of
      appeal was not given to prison officials until at least September 8, 2014,
      which was after the deadline for filing his notice of appeal, we use the date it
      was file-stamped by the trial court clerk as the filing date. See TEX. R. APP.
      P. 9.2(b), 25.2(c)(1); cf. id. 25.1(a).
                                          2
2014 order denying appellant’s motion. See TEX. R. APP. P. 26.2(a)(1). Because

the notice of appeal was untimely, we have no basis for jurisdiction over this

appeal. See Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523.

      Furthermore, only the Texas Court of Criminal Appeals has jurisdiction in

final post-conviction felony proceedings, which are governed by Article 11.07 of

the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art.

11.07 (West Supp. 2014); Olivo, 918 S.W.2d at 525 n.8; Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). “Courts of appeals have no jurisdiction over post-

conviction writs of habeas corpus in felony cases. Article 11.07 contains no role

for the courts of appeals.” In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—

Houston [1st Dist.] 2006, orig. proceeding) (internal citations omitted). Because

appellant’s conviction for the felony offense of capital murder became final on

February 21, 2014, we have no jurisdiction over this appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justice Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).


                                           3